



 
Exhibit 10.2
 
CONFIDENTIAL TREATMENT REQUESTED
 
Confidential material has been separately filed with the Securities and Exchange
Commission under an application for confidential treatment.  Terms for which
confidential treatment has been requested have been omitted and marked with an
asterisk [*]
 
Bank of America Merrill Lynch Logo [boa1.jpg]
 
SUPPLEMENTAL CONFIRMATION


March 19, 2010


To:           Dollar Tree, Inc.
500 Volvo Parkway
Chesapeake, VA 23320
Attn:           Roger Dean, VP – Treasurer
    Shawnta Totten, VP – Governance and Corporate Counsel
Facsimile: 757-321-5111


From:
Bank of America, N.A.

 
c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

 
One Bryant Park

 
New York, NY 10036

 
Telephone: 646-855-8900

 
Facsimile:  704-208-2869

 
Re:  
Issuer Share Swap Transaction

                        Reference: NY-40037


 
The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Bank of America, N.A.
(“BofA”) and Dollar Tree, Inc. (“Counterparty” and together with BofA, the
“Contracting Parties”) on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between BofA and Counterparty as of the
relevant Trade Date for the Transaction referenced below.
 
1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of March 19, 2010 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.
 
2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:
 
Trade Date:
March 19, 2010

 
Hedge Completion Date:
As set forth in the Trade Notification, but in no event later than April 5,
2010.

 
Calculation Period Start Date:
April 6, 2010 (or if such date is not an Exchange Business Day, the next
following Exchange Business Day), subject to postponement due to the occurrence
of a Market Disruption Event during the Hedge Period.

 
 
36

--------------------------------------------------------------------------------

 
Scheduled Termination Date:
August 6, 2010 (or if such date is not an Exchange Business Day, the next
following Exchange Business Day), subject to BofA’s right to accelerate the
Termination Date to any date on or after the First Acceleration Date.

 
First Acceleration Date:
May 17, 2010

 
Initial Shares:
2,240,000

 
Prepayment Amount:
USD 200,000,000

 
Minimum Shares:
As set forth in the Trade Notification, to be a number of shares equal to (a)
the Prepayment Amount divided by (b)
110.0% of the Hedge Period Reference Price.

 
Maximum Shares:
As set forth in the Trade Notification, to be a number of shares equal to (a)
the Prepayment Amount divided by (b) 97.5% of the Hedge Period Reference Price.

 
Forward Price Adjustment
Amount:
[*]

 
3. Counterparty represents and warrants to BofA that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during the four full calendar weeks immediately preceding the
Trade Date other than through BofA.
 
4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.
 


 


 


 


 


 

 
 
37

--------------------------------------------------------------------------------

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Supplemental Confirmation enclosed for
that purpose and returning it to us.
 
Yours sincerely,
 
BANK OF AMERICA, N.A.
 




By:      /s/ Jake Mendlesohn
Name: Jake Mendelsohn
Title: Director








Confirmed as of the date first above written:


DOLLAR TREE, INC.




By:     /s/ Kevin Wampler
Name: Kevin Wampler
Title: Chief Financial Officer
 
 
38

--------------------------------------------------------------------------------
